UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT


                            __________________

                               No. 00-21116
                            __________________



      INGENCO,
                                            Plaintiff-Appellant,

                                      v.

      COASTAL POWER COMPANY; COASTAL STATES
      GAS TRANSMISSION COMPANY/PIPELINE DIVISION;
      EL PASO ENERGY CORPORATION,

                                            Defendants-Appellees.

              ______________________________________________

           Appeal from the United States District Court for the
                    Southern District of Texas, Houston
                                 H-99-CV-837
              ______________________________________________
                              October 10, 2001

Before DUHÉ and BENAVIDES, Circuit Judges, and RESTANI*, District
Judge.

PER CURIAM:**

      Ingenco, a broker of power generating equipment, appeals from

an   adverse     summary   judgment   dismissing   its   contract,   unjust

enrichment, and civil conspiracy claims.           We review de novo the


      *
          Judge, U.S. Court of International Trade, sitting by
designation.
      **
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
summary judgment of the district court.          After a careful review of

the briefs on file, the record, and the oral arguments submitted

upon submission, we find no error in the judgment of the district

court   and   affirm   essentially   for   the    reasons   stated    in   the

Memorandum and Order of Magistrate Judge Marcia Crone dated October

24, 2000.     Accordingly, the judgment of the district court is

affirmed in all things.

                                                                     AFFIRMED




                                     2